Citation Nr: 0921327	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  07-07 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.  
Later the case was permanently transferred from there to the 
RO in Milwaukee, Wisconsin.  

The Veteran testified before the undersigned in April 2009 
during a Travel Board hearing at the RO.  Review of page 
three of the transcript of that hearing shows that at that 
time the Veteran appears to have raised a claim for service 
connection for neurological symptomatology (numbness) 
involving the hands and feet.  This matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been diagnosed as having diabetes 
mellitus, type II.

2.  The veteran served in Korea from January 1068 to March 
1969, and was exposed to an herbicide agent, including 2,4- 
Dichlorophenoxyacetic acid (2,4-D).


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for diabetes mellitus, type II, are met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating his claim. Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating his claim 
for service connection for diabetes mellitus type II.


II.  Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303(a) (2008).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

If a veteran served 90 days or more and diabetes mellitus 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Establishing that a chronic disease is shown in service 
requires a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the above requirements for establishing 
entitlement to service connection, VA law also provides for 
entitlement to be established based on certain legal 
presumptions if certain requirements are met.  Potentially 
relevant rules include the following.

First, under the provisions of 38 C.F.R. §§ 3.307, 3.309(a), 
certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Second, under 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including 2,4- Dichlorophenoxyacetic 
acid (2,4-D), during active military, naval, or air service 
and has a disease listed in 38 C.F.R. § 3.309(e), such 
disease shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met even though there is no record 
of such disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include type II diabetes mellitus.

But with respect to the diseases listed in 38 C.F.R. § 
3.309(e), the presumptions under 38 C.F.R. § 3.307(a)(6) only 
apply to veterans who had service in Vietnam.  Although the 
evidence shows that the veteran has been diagnosed with 
diabetes mellitus type II, he is not shown and does not claim 
to have had service in Vietnam. Thus, based on this evidence, 
the presumptive regulations for Agent Orange exposure do not 
apply in this case.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307, 3.309, 3.313.

Nevertheless, even if an appellant is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange. Brock v. 
Brown, 10 Vet. App. 155 (1997).

Here, the veteran is claiming service connection based on 
exposure to Agent Orange during his service in Korea.  The 
veteran contends that his post-service diagnosis of diabetes 
mellitus type II is related to his exposure to herbicides 
during service in Korea.  He contends that his duties there 
took him into the demilitarized zone (DMZ) and that thereby 
he was exposed to certain herbicides that caused his diabetes 
mellitus type II.

The veteran's service personnel records reflect that the 
Veteran served in South Korea from January 1968 to March 
1969.  While in Korea he was assigned to Headquarters 
Battery, 1st Battalion, 17th Artillery.  His military 
occupational specialty (MOS) code was 82C20, with principal 
duties as an artillery survey specialist.   

In a reply to a request for information, the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
reviewed a 1968 and 1969 unit history submitted by the 1st 
Battalion, 17th Artillery and provided a report of pertinent 
findings.  In that report, the USASCRUR provided information 
about unit histories submitted, and about chemical herbicide 
use in Korea. (The name of USASCRUR has been changed to U.S. 
Army and Joint Services Records Research Center (JSRRC)). 

In the report the USASCRUR recorded the following findings.  
The unit histories documented that the Veteran's unit was 
located at Camp Brittin, which was 6.2 miles from the 
Demilitarized Zone.  Also, the unit trained at Camp St. 
Barbara, which was located approximately 11.16 miles from the 
Demilitarized Zone on the 38th parallel in South Korea.  

USASCRUR further reported that Military records showed that 
herbicides were used in Korea between 1967 and 1969.  
Chemical herbicides were used along the southern boundary of 
the Demilitarized Zone (DMZ) during the 1967 to 1969 period 
by Republic of Korea Armed Forces as part of counter-
infiltration operations.  The herbicides were applied using 
hand sprayers and trailer mounted decontamination apparatus.  
U.S. Army noncommissioned officers advised Korea Armed Forces 
personnel in the use of the herbicides, but no U.S. personnel 
were known to have been involved in the application.  Records 
stated that Agent Orange was used from April to August 1968.

During the April 2009 Travel Board hearing, the Veteran 
testified that while in Korea during service, he was a 
forward observer in his capacity as an artillery survey 
specialist.  From his position he was able to clearly see 
North Korea.  His job involved artillery surveys, targeting 
the 155 howitzers, which would be set about 1.5 miles behind.  
He testified, indicating that at the locations of his duties 
there was no vegetation at that time-presumably due to 
herbicide spraying.  

The veteran testified that he was stationed/housed roughly 
1.5 miles south of the DMZ, and within the zone of herbicides 
spraying.  He also testified that he had had direct contact 
with the DMZ and any spraying done there.  In conducting his 
military duties as surveyor he went into the DMZ to conduct 
surveys.  The Veteran also stated that he had skin problems 
as a result of the exposure to the herbicides.

Review of the Veteran's service personnel records and the 
USASCRUR report does not show independent verification of the 
Veteran's claim that he was in a specific area of Agent 
Orange spraying and was thereby exposed to herbicides in 
Korea.  
The method of application and report from historical records 
show that U.S. personnel were not known to have been involved 
in application of the herbicides.  

Nevertheless, it is possible that U.S. personnel were exposed 
if their duties placed them within an exposure zone during 
the time of spraying or within a reasonable time thereafter 
while the chemicals were still present.  Herbicides were 
employed in South Korea along the DMZ, and it is more than 
possible that U.S. personnel were thus exposed.  Given the 
veteran's principal duty in Korea of artillery survey 
specialist, the Board finds that the veteran's assertions-
that he performed duties within the DMZ-are entirely 
consistent with his duties while in Korea.  

The Veteran credibly testified that his duties involved close 
contact with the DMZ in order to perform his surveys in 
support of the accurate aiming of field artillery weapons at 
enemy positions on the other side of the DMZ.  This 
description is totally consistent with the conditions 
expected to be ordinarily associated with the Veteran's 
military occupational specialty and the responsibilities 
associated with that role.  It would be entirely consistent 
with that role that the Veteran as artillery surveyor would 
be required to conduct such surveys within sight of the other 
side of the DMZ, and thereby, as close to the DMZ as 
possible, if not within that zone where Agent Orange was 
sprayed.

In summary, the record shows that the veteran was in Korea 
from about January 23, 1968 to about March 24, 1969, and 
during that time he was assigned to the 1st Battalion, 17th 
Artillery in Korea with a principal duty of artillery survey 
specialist.  The record further shows that during part of the 
time the veteran was with that unit in Korea, applications of 
herbicides were used along the southern boundary of the 
Demilitarized Zone, including Agent Orange, which was used 
from April to August 1968.   Based on the foregoing, the 
Board finds that there is adequate evidence to establish that 
the veteran was exposed to herbicide agents of during his 
service in Korea.

Thus, the veteran has been shown to have been exposed to 
herbicides in service, and a VA treatment record in January 
2005 shows that he has been diagnosed with diabetes mellitus, 
type II.

In accordance with the Agent Orange Act of 1991, Pub. L. 102- 
4, 105 Stat. 11, the National Academy of Sciences (NAS) 
reviews and summarizes scientific evidence concerning the 
association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure. Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42600 (June 24, 2002).

Based on a report titled Veterans and Agent Orange: 
Herbicide/Dioxin Exposure and Type 2 Diabetes issued by NAS 
in October 2000, and consideration of all of the evidence, 
the Secretary of VA determined that there was a positive 
association between exposure to herbicides and Type 2 
diabetes.  See 67 Fed. Reg. 42600, at 42601 (June 24, 2002); 
66 Fed. Reg. 2376 (Jan. 11, 2001).

In sum, the veteran has been shown to have been exposed to 
herbicides in service, and diagnosed with Type 2 diabetes 
mellitus.  Therefore, and as the Secretary has determined 
that there is a positive association between exposure to 
herbicides and Type 2 diabetes mellitus, the Board determines 
that the evidence of record warrants entitlement to service 
connection for Type 2 diabetes mellitus.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for diabetes mellitus type 
II is granted.






____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


